Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159764 & (23)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159764
                                                                    COA: 346871
                                                                    Genesee CC: 13-034148-FC
  DEMARIO DESHAWN BONDS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion to supplement application is GRANTED. The
  application for leave to appeal the April 23, 2019 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted of the
  defendant’s ineffective assistance of appellate counsel issue based on his argument under
  MCR 6.508(D)(3) that the 26-month delay between his arrest and trial deprived him of
  his right to a speedy trial. People v Williams, 475 Mich. 245 (2006); Barker v Wingo, 407
U.S. 514, 532 (1972). In all other respects, leave to appeal is DENIED, because the
  defendant has failed to meet the burden of establishing entitlement to relief under MCR
  6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2020
         a0128
                                                                               Clerk